Citation Nr: 1628796	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  13-19 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to dependent and indemnity compensation (DIC) benefits based upon recognition as an adult helpless child of a deceased Veteran on the basis of permanent incapacity for self-support prior to reaching the age of 18 years.


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to November 1965; he died in December 2001.  The appellant states that he is the Veteran's son.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO); it is now in the jurisdiction of the Portland, Oregon, RO.  This matter was previously before the Board in November 2015, when it was remanded to reschedule a Board hearing.  The appellant did not appear for the rescheduled hearing, and the notification of such hearing was not returned as undeliverable.  Consequently, the Board finds that the hearing request has been withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The matter was initially denied in an October 2009 rating decision by the St. Paul, Minnesota, RO.  Within one year of that rating decision, VA received new and material evidence (a September 2010 letter from the appellant's case manager), which abated the finality of that decision.  The matter was again denied in a November 2010 rating decision by the St. Paul RO.  In August 2011, the appellant apparently submitted additional evidence or correspondence (described in the August 2012 rating decision as a reopened claim for benefits).  Based on this evidence/correspondence, the St. Paul RO reopened the appellant's claim and denied it on the merits in the August 2012 rating decision on appeal.  The Board notes that, if the evidence were new and material, it was submitted within one year of the November 2010 rating decision, and thus would have abated the finality of that decision, i.e., it would not be a request to reopen a previously denied claim.  While this evidence is not available in the record before the Board (see Remand, below), the Board notes that when it previously considered the matter it determined that it was properly before the Board on the merits.  The appellant is entitled to rely on the Board's previous determination.  Thus, although the record is incomplete as to the procedural history of this claim, the Board finds that it has jurisdiction to consider the matter on the merits.

As noted when this matter was previously before the Board, the record includes submission from Disabled American Veterans (DAV), stating that it is acting on the appellant's behalf.  However, there is no evidence that the appellant has appointed a representative, to include DAV, to represent him.  Thus, the Board must conclude that the appellant remains unrepresented at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Upon review of the record, the Board finds that additional development is necessary to determine whether the appellant became incapable of self-support on or before his eighteenth birthday (as is required to grant the claim).  

First, the record does not contain a copy of the appellant's birth certificate or other evidence verifying that he is the Veteran's son.  This is a threshold matter; on remand, the appellant should be asked to provide a copy of his birth certificate (or similar evidence).

Second, the August 2012 rating decision indicates that the appellant submitted correspondence or evidence in August 2011.  This correspondence/evidence is not in the record before the Board.  On remand, the August 2011 correspondence/ evidence should be located and associated with the record.

Third, in July 2012, the appellant provided a release for VA to obtain treatment records from P. D., a private treatment provider.  It does not appear that these records were requested.  Because the identified private treatment records appear pertinent to the claim at issue, they must be requested on remand.

Fourth, the appellant and his treatment providers have asserted that he was first hospitalized for psychiatric inpatient treatment in 1989 or 1991, at Portland Adventist Hospital, and that there is documentation of psychiatric symptom onset at age 4.  (See, e.g., January 2004 private treatment record and September 2010 letter from G. E.)  While the appellant has previously been asked to provide releases for all pertinent private treatment records, the Board is mindful that the appellant is disabled as a result of psychiatric impairment.  Thus, the Board finds it appropriate that the appellant be asked again to provide releases for VA to obtain these specific treatment records.

Fifth, in his September 2010 letter, G. E., the appellant's case manager, stated that the appellant's psychiatric impairment began before he was 18 years old.  Consequently, the Board finds that the "low threshold" standard as to when an examination to secure a linkage (nexus) opinion is required is met for this issue, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the appellant, who is not represented, requests entitlement to benefits based on significant psychiatric impairment; to the extent possible, the AOJ should be mindful of the appellant's disability when communicating with him regarding the development requested.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the appellant to provide:

(a) a copy of his birth certificate (or other evidence verifying that the Veteran was his father);

(b) release forms for VA to obtain treatment records from P. D. and Portland Adventist Hospital, as well as anyone who treated him for psychiatric disability prior to age 18.  

The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the appellant should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.
   
2.  The AOJ should locate and associate with the record the August 2011 correspondence/evidence referenced in the August 2012 rating decision.

3.  After the above development is completed, the AOJ should arrange for the appellant to be examined by an appropriate psychologist or psychiatrist to determine whether he was permanently incapable of self-support as of his 18th birthday.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examination report should indicate that this has been accomplished.  All necessary diagnostic testing should be accomplished.
   
After becoming familiar with the appellant's full and detailed history (including conducting a complete review of the claims file), performing an examination of the appellant, and completing any clinically indicated diagnostic testing, the examiner must provide an opinion as to whether it is as least as likely as not (a 50 percent or greater possibility) that the appellant was permanently incapable of self-support through his own efforts by reason of mental or physical defect by or before his 18th birthday, i.e., by or before September 1988.  

The examiner must bear in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  38 C.F.R. § 3.356(b).  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  Id.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Id.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.  Id.  Further, the capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations not involving actual or substantial rendition of services.  Id.  
   
The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.
If an opinion cannot be provided without resort to speculation, the examiner must provide a complete explanation stating why this is so and note what, if any, additional evidence would permit an opinion to be made.

4.  The AOJ should then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant opportunity to respond, and return the case to the Board.
   
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


